                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

JAMES GLENN WILDER,                     )
                                        )
             Petitioner,                )
                                        )
      v.                                )               CV 118-157
                                        )
GREGORY C. DOZIER, Commissioner,        )
Georgia Department of Corrections,      )
                                        )
             Respondent.                )
                                   _________

                                       ORDER
                                       _________

       On December 14, 2018, Petitioner filed a response to the Court’s December 7, 2018

Order instructing him to file a response to Respondent’s motion to dismiss, which was filed

on November 19, 2018. (Doc. nos. 11, 13-14.) Petitioner informed the Court he has not

received Respondent’s motion to dismiss, is unable to adequately respond, and requests an

appropriate amount of time to respond to Respondent’s motion. (Doc. no. 14.)

       Thus, in an abundance of caution, the Court DIRECTS counsel for Respondent to re-

serve Respondent’s motion to dismiss, (doc. no. 11), on Petitioner at Wheeler Correctional

Facility in Alamo, Georgia by December 21, 2018, and file a certification for the record

when Respondent has done so. Plaintiff shall have twenty-one days from the date of service

to respond to Respondent’s motion to dismiss.

       SO ORDERED this 17th day of December, 2018, at Augusta, Georgia.
